                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00466-GCM
 CLAUDIA E. POLANCO,                             )
                                                 )
                Plaintiffs,                      )
                                                 )
    v.                                           )        ORDER
                                                 )
 HSBC BANK USA NATIONAL                          )
 ASSOCIATION
 CHRISTIANA TRUST
 PHH MORTGAGE CORPORATION
 KNOXVILLE 2012 TRUST
 21ST MORTGAGE CORPORATION,
                                                 )
                Defendants.                      )
                                                 )

         THIS MATTER COMES before this Court on the Court’s own Motion. Pursuant to the

telephonic conference held on June 13, 2019, the Court ORDERS the Parties to appear before the

Honorable Judge David Keesler for a judicial settlement conference. The Parties are to schedule

this conference with Judge Keesler’s chambers as soon as practicable.

         SO ORDERED.


                                 Signed: June 18, 2019
